Citation Nr: 0515583	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ulcer, claimed as due to exposure to herbicides in service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis, claimed as due to exposure to herbicides 
in service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1970.

In a February 1986 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for an ulcer.  Following the submission of 
additional evidence, the claim was again denied in September 
1994.  In the September 1994 rating decision the RO also 
denied entitlement to service connection for multiple 
sclerosis.  The veteran failed to perfect an appeal of these 
issues.  Thus, these decisions are final.  38 U.S.C.A. 
§ 7105(c) (1991); 38 C.F.R. § 20.1103 (1994).

In December 2002, the veteran again claimed entitlement to 
service connection for an ulcer and multiple sclerosis.  In a 
May 2003 rating decision, the RO denied the claims by finding 
that new and material evidence had not been submitted.  The 
veteran perfected an appeal of the May 2003 decision, which 
is now before the Board of Veterans' Appeals (Board).

FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for an ulcer in September 1994, and that decision became 
final in the absence of a timely perfected appeal.

2.  The RO denied the veteran's claim for service connection 
for multiple sclerosis in September 1994, and that decision 
became final in the absence of a timely perfected appeal.

3.  The evidence received subsequent to the September 1994 
decision denying service connection for an ulcer is not new 
and material because it does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

4.  The evidence received subsequent to the September 1994 
decision denying service connection for multiple sclerosis 
relates to an unestablished fact necessary to substantiate 
the claim and raises the reasonable possibility of 
substantiating the claim.

5.  The veteran served in the Republic of Vietnam during the 
Vietnam era. 

6.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to the 
exposure to herbicide agents used in the Republic of Vietnam.   

7.  The veteran is not shown to have manifested multiple 
sclerosis in service or during the seven years thereafter.  

8.  The veteran's multiple sclerosis is not otherwise shown 
to be related to any demonstrated Agent Orange exposure or 
other event during his period of active service.  

CONCLUSIONS OF LAW

1.  The September 1994 decision in which the RO denied 
entitlement to service connection for an ulcer is final, new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. § 7105(c) (1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. 
§ 3.156 (2004). 

2.  The September 1994 decision in which the RO denied 
entitlement to service connection for multiple sclerosis is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 7105(c) (1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. 
§ 3.156 (2004).

3.  Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case, in December 2002, before the rating decision on 
appeal, the RO advised the veteran of the evidence required 
to substantiate his claims to including the need for new and 
material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
for the veteran to advise VA of or to submit any additional 
evidence he wanted to have considered.  In a June 2003 
statement the veteran indicated that he had submitted all the 
information he has in his possession.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, and post-service medical 
records and examination reports. 

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The veteran's service medical records are negative for 
complaints or findings relating to the claimed conditions. 
The veteran's separation examination dated March 13, 1970 
indicates he was in good health and does not indicate 
treatment for an ulcer or multiple sclerosis.  

The veteran initially submitted a claim for service 
connection for an ulcer, as a result of herbicide exposure, 
in October 1985.  In an October 1985 decision, the RO denied 
service connection for an ulcer because there was no record 
of treatment for an ulcer while in service.   

In July 1993, the veteran submitted a claim for service 
connection for multiple sclerosis and an ulcer.  Additional 
medical evidence was submitted, including the veteran's 
personnel records which indicate he served in Vietnam, and 
evidence diagnosing multiple sclerosis.  In a September 1994 
decision, the RO confirmed the denial of service connection 
for an ulcer and denied service connection for multiple 
sclerosis because available scientific and medical evidence 
did not establish these disorders were due to herbicide 
exposure, and there was no other basis for establishing 
service connection.  

In December 2002 the veteran requested reopening of his 
claims for service connection for an ulcer and multiple 
sclerosis.  The veteran submitted medical records from a 
private hospital from August 1975 to September 1990.  These 
records reveal that in August 1975 he was treated for acute 
duodenitis.  That report noted that the veteran was treated 
for an episode of gastritis two to three years previously.  
Peptic ulcer disease was diagnosed in December 1977.  A May 
1979 
X-ray revealed a chronic duodenal ulcer with a probable small 
active ulcer.  These medical records do not indicate 
treatment for multiple sclerosis.  

Medical records from dating from June 1982 and March 1989 
reveal the veteran was again treated for recurrent peptic 
ulcer disease.  

The veteran submitted medical records from Dr. L.B.M. dating 
from September 1990 to May 2001.  Notably, the records from 
September 1990 reveal that the veteran complained of vertigo, 
nausea, and increasing pressure on the side of his head.  He 
indicated that at 13 years of age he had a three-month 
illness which was similar to the current illness.  A review 
of the veteran's magnetic resonance imaging scan (MRI) scan 
revealed multiple small bright spots in the periventricular 
and subcortical white matter of the cerebral hemispheres.  
Dr. M. noted it was possible that the episode that the 
veteran had at 13 years of age was an episode of 
demyelination.  In a report from Dr. M. dated in June 1999, 
the veteran recalled that while in Vietnam the other soldiers 
said his gait was a little funny at that point.  The 
remaining records reveal treatments for multiple sclerosis.  

The veteran submitted a report from the American Legion 
Magazine and the VA's February 1993 Agent Orange Review.  
These materials review the effects of dioxins on the body and 
diseases which could be caused by exposure to Agent Orange.  
Notably, in a July 2003 letter, the veteran stated that his 
symptoms for multiple sclerosis were not present while he was 
in service.  

VA outpatient treatment reports from December 2002 reveal 
that the veteran was diagnosed with multiple sclerosis and 
gastroesophegeal reflux disease.  

The veteran also submitted a January 2003 personal statement 
from Reverend T.A. and Mrs. M.G., who testified as to the 
veteran's daily physical problems from multiple sclerosis, 
and his honest character.   

The veteran also submitted a July 2004 letter from Dr. M.  
Dr. M. indicated that he has treated the veteran for the past 
15 years because of spastic paraparesis, affecting his gait.  
On the veteran's MRI scan, he has multiple areas of 
demyelination in the nervous system.  Therefore, Dr. M. 
indicated, the veteran does have central nervous system 
damage.  He noted that it is possible that this could be 
related to the veteran's exposure to Agent Orange while in 
Vietnam.  

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
multiple sclerosis may be granted if it manifests to a 
compensable degree within seven years of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307 (3) (2003).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcers become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, or multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2004).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




Analysis

Ulcer

Service connection for an ulcer was denied in September 1994 
because the condition was not shown in service.  The medical 
records submitted in conjunction with the veteran's claim to 
reopen reveal current treatment for the disorder.  These 
records are new in that they were not of record at the time 
of the RO's decision in September 1994.  

The medical records are not material, however, because they 
do not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  Specifically, the records do not 
show that the veteran was seen for an ulcer while in service 
or within one year following discharge from service.  These 
records do show treatment in 1975, and note a history of an 
episode of gastritis two or three years previously.  However, 
such timing still places the gastritis as occurring, at 
earliest, in 1972, which is more than one year after his 
discharge.  Additionally, ulcers are presumptive conditions 
under 38 C.F.R. § 3.309(a); gastritis is not.  Moreover, the 
evidence fails to establish that the veteran's peptic ulcer 
disease is etiologically related to an in-service injury or 
disease, to include exposure to Agent Orange exposure during 
service.  

In summary the medical evidence submitted in conjunction with 
the veteran's request to reopen a claim for service 
connection for an ulcer is not new and material, and the 
claim is not reopened.  Thus, the appeal is denied.


Multiple Sclerosis

The September 1994 rating decision denied the veteran's claim 
for service connection for multiple sclerosis, because this 
condition was not shown by scientific and medical evidence to 
be related to Agent Orange exposure, nor was there any other 
basis to establish service connection.  Subsequent to that 
decision, a July 2004 letter from Dr. L.B.M. indicated that 
it was possible that the veteran's multiple sclerosis was 
related to herbicide exposure.  

Because this evidence is presumed to be credible, and 
addresses the question of a nexus between the veteran's 
claimed disability and service, the Board finds that this 
evidence is new in that it was not previously considered, and 
material because it raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been submitted and the claim for service connection for 
multiple sclerosis is reopened.

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.  

The veteran's personnel records appear to indicate that he 
served in the Republic of Vietnam beginning in October 1969, 
presumably to January 1970.  As the veteran stated in his 
July 2003 statement and as his service medical record reveal, 
he did not receive treatment for multiple sclerosis while in 
active service.  

The Board notes that in September 1990, during the initial 
stages of the veteran's diagnosis, Dr. M. indicated that the 
veteran suffered a similar illness at age 13, which resolved 
spontaneously.  Dr. M. opined at that time that it was 
possible that the episode the veteran suffered at age 13 was 
an episode of demyelination.  In a July 2004 opinion, Dr. M. 
indicated that it was possible that the veteran's multiple 
sclerosis could be related to Agent Orange exposure while in 
Vietnam.

Multiple sclerosis is not included in the list of diseases 
for which the presumption of service connection applies for 
veterans who were exposed to Agent Orange.  See 38 C.F.R. 
§ 3.309(e) (2003).  Although it is not included as a 
presumptive disease, the veteran may, nonetheless, be 
entitled to service connection for multiple sclerosis if the 
evidence shows that the multiple sclerosis was, in fact, 
caused by the veteran's exposure to Agent Orange.  Combee, 
34 F.3d at 1039.

In support of the veteran's contention that the multiple 
sclerosis was caused by his exposure to Agent Orange while 
serving in Vietnam, he submitted a statement by Dr. M. who 
stated that, as a physician, he has treated the veteran for 
several years and it was possible that multiple sclerosis 
could be related to the veteran's exposure to Agent Orange.  
Dr. M. did not refer to any specific study supporting his 
assertion.  In this regard, the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). 

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

Taking account of the available evidence and NAS' analysis, 
the Secretary has found that a positive association between 
herbicide exposure and multiple sclerosis does not exist.  
See 68 Fed. Reg. at 27,630 (May 20, 2003).

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The veteran's private 
physician did not provide any scientific studies in support 
of his speculative statement that it was possible that the 
veteran's condition was related to Agent Orange exposure in 
service.  Thus, the statement is of low probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the physician to provide a basis for his 
opinion goes to the weight and credibility of the evidence).  

Moreover, the veteran's submission of the American Legion 
Magazine and VA article is not probative to his claim for 
service connection.  The veteran asserts multiple sclerosis 
should be found to be related to herbicide exposure.  This 
information serves only to reiterate that multiple sclerosis 
has not been found to be related to Agent Orange.  Thus, 
these articles are of little probative value.

Further, the veteran's own statements suggesting that 
exposure to Agent Orange while in service caused his 
condition are not probative.  When the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the veteran lacks such training and 
knowledge, he is not competent to render an opinion regarding 
the diagnosis or onset of his disorder.  

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that a positive 
association does not exist between Agent Orange exposure and 
the development of multiple sclerosis.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to service connection for multiple sclerosis.

In addition, although the veteran reported to Dr. M. the he 
recalled being told his gait was "a little funny," such a 
report is not supported by his service medical records, which 
reveal no such problem.  Importantly, Dr. M. did not opine 
that the disorder originated in service. 

The Board notes that there is no evidence showing treatment 
or symptomatology for multiple sclerosis within seven years 
of his discharge from service.  The first medical evidence of 
treatment for multiple sclerosis is in September 1990, twenty 
years after the veteran's discharge from service.  Therefore, 
the disorder was not shown within the seven-year presumption 
period under 38 C.F.R. §§ 3.307(3) (2004).  Additionally, the 
fact that the first evidence of multiple sclerosis was in 
1990, 20 years after discharge, is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical finding at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim).

In summary, the first evidence of complaints of or treatment 
for his claimed conditions was 20 years or more years after 
his discharge from service, and there is no competent medical 
evidence linking his current disability and service.  
Following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
multiple sclerosis.  




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection an ulcer, the 
claim is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.

Entitlement to service connection for multiple sclerosis is 
denied.





	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


